The plaintiff in this action of tort seeks to recover for personal injuries allegedly suffered in a fall on ice on premises of the defendant. The plaintiff, while proceeding to work sometime around seven thirty on a Saturday morning, slipped on ice which had accumulated during the night on steps on the front porch of premises in which he was a tenant of the defendant. The steps had been clear and dry when the plaintiff returned from work at about 7 p.m. on the previous evening. The plaintiff’s declaration is in one count alleging negligence. The plaintiff excepts to the granting of the defendant’s motion for a directed verdict at the close of evidence adduced before a judge and jury. No agreement is shown obliging the defendant to remove natural accumulations of ice from a passageway. Spack v. Longwood Apartments, Inc. 338 Mass. 518. Cairns v. Giumentaro, 339 Mass. 675, 678. While the defendant and her father had occasionally removed snow and ice from the steps and the walk, this was a gratuitous undertaking. In any event, the accumulation which caused the plaintiff’s fall appeared during the night without the defendant knowing about it, and the plaintiff sustained his fall early in the morning before the defendant had arisen. There is nothing to indicate that the defendant should have been aware of the presence of ice on the porch.

Exceptions overruled..